KELLY, Judge:
Appellant, Corey Parks, appeals from his adjudication of delinquency in connection with eleven burglary offenses. We affirm.
Appellant is a sixteen year old juvenile. On the afternoon of January 23, 1986, appellant and another youth were arrested in the vicinity of a burglary which occurred approximately twenty minutes earlier. Stolen property was recovered from the juveniles at the time of the arrest. On January 23, 1986 and January 28, 1986, appellant made three detailed confessions regarding his participation in numerous burglaries. On May 1, 1986, appellant’s motion to suppress his confessions was denied. On May 13, 1986, appellant was adjudicated delinquent on all eleven petitions presented to the juvenile court (each alleging a single *353burglary offense). Post-adjudication motions were denied. Timely notice of appeal was filed, and this appeal is now properly before this Court for disposition.
Appellant contends on appeal that: based upon the doctrine of incontrovertible facts the evidence is insufficient to sustain the adjudications with regard to two of the eleven burglary offenses; appellant was subjected to an unreasonable search and seizure when he was driven around the city by the police to point out the locations of burglaries he had committed, as the police were in violation of an order directing the police to transport appellant for charging and then return him to the youth study center; appellant’s rights under 42 Pa.C.S.A. § 6326(a) and Pa.R.Crim.P. 122 and 130 were violated by holding appellant for investigation and interrogation on January 23, 1986 and January 28,1986, before returning appellant to the Youth Study Center; and finally, the trial court erred in failing to suppress appellant’s detailed confessions based upon the Commonwealth’s failure to meet its burden of proof that appellant made a voluntary, knowing and intelligent waiver of his Miranda rights under the totality of the circumstances test established in Commonwealth v. Williams, 504 Pa. 511, 475 A.2d 1283 (1984).1 We find no merit in these contentions.
I.
Appellant first contends that based upon the incontrovertible facts doctrine, the evidence is insufficient to sustain the adjudications with respect to two of the burglary offenses. Appellant argues that because public records indicate appellant was incarcerated at the Youth Study Center on the days that two of the burglaries were alleged to have occurred, the incontrovertible facts doctrine applies. We cannot agree.
The incontrovertible facts doctrine applies, if at all, only when an undisputed fact negates the existence of a required element of an offense. Commonwealth v. New*354man, 323 Pa.Super. 394, 470 A.2d 976 (1984). The mere fact that public records indicate that appellant was incarcerated on the date that two of the eleven burglaries took place does not conclusively establish that he could not have committed the burglaries. The records could be in error, appellant could have been incarcerated after the offense were committed on those days, or he could have been released or otherwise absent from the facilities at any time on those dates. The doctrine upon which appellant bases his first claim simply does not apply. We note that appellant’s confessions regarding both of the burglaries in question contained specific details regarding the burglaries which were corroborated by the victims’ reports of those burglaries, including details regarding the method of entry and items stolen. {See Commonwealth Exhibits Nos. 2 and 3; N.T. 3/20/86 at 86, 116). Thus, we reject appellant’s first contention on appeal.
II.
Appellant next contends that he was subjected to an unreasonable search and seizure when he was driven around the city by police to point out the locations of his numerous burglaries, as the police were allegedly in violation of an order directing the officers to take appellant for charging and then return him to the Youth Study Center. Appellant’s contention, however, was waived by appellant’s failure to raise this issue/theory in the juvenile court during the suppression hearing. It is axiomatic that appellate courts will not entertain for the first time on appeal issues or theories not posited first in the courts below. Commonwealth v. Johnson, 355 Pa.Super. 123, 140-41, 512 A.2d 1242, 1251 (1986).
Moreover, we note that the juvenile court found, as fact, that after being charged and prior to his return, appellant initiated a conversation with the investigating officers and indicated a desire to make a statement regarding the burglaries. Under these circumstances, the subsequent delay in returning appellant to the Youth Study *355Center while appellant voluntarily assisted the officers in identifying the scenes of the various burglaries was not unreasonable. We note that the court which issued the order (which appellant claims had been violated) took no action to enforce its order or sanction the alleged violation. Thus, we reject appellant’s second contention on appeal.
III.
Appellant next contends that the police violated appellant’s rights pursuant to 42 Pa.C.S.A. § 6326(a), Pa.R. Crim.P. 122, and Pa.R.Crim.P. 130 by unreasonably detaining appellant on January 23, 1986 and January 28, 1986 for questioning before returning him to the Youth Study Center. Appellant argues that the statements made during these interrogations should have been suppressed. We cannot agree.
Appellant voluntarily offered to make statements regarding various burglaries immediately after his arrest was processed, and again after a subsequent arraignment. Our review of the record discloses no unnecessary delay as envisioned by 42 Pa.C.S.A. § 6326, Pa.R.Crim.P. 122, or Pa.R.Crim.P. 130. Rather, any delay was the consequence of the number of separate crimes to which appellant confessed. We see nothing unreasonable in the delay occasioned by the officers driving appellant to the scene of the burglaries at appellant’s request in order that specific addresses could be determined. (Commonwealth Exhibit No. 3, at 3) (“I could do better if you take me around my route and I can show them to you”). We also note that a portion of the alleged delays was occasioned by the officers’ efforts to enable appellant to speak with an “interested adult” whom appellant had falsely identified as his mother, then later as his aunt and guardian. (N.T. 3/20/86 at 37-38, 50, 56-7, 141 & 147). Succinctly, the confessions were not the product of delay, nor were the delays occasioned by the confessions unreasonable. Compare In Interest of Anderson, 227 Pa.Super. 439, 313 A.2d 260, 263 (1973) (police may detain juvenile for processing and reasonable interrogation), with In Interest of Schirner, 264 Pa.Su*356per. 185, 399 A.2d 728 (1979) (detention unreasonable when statements not made until nine and one-half hours after arrest). Thus, we reject appellant’s third contention on appeal.
IV.
Finally, appellant contends that the Commonwealth failed to meet its burden to establish by the preponderance of the evidence that under the totality of circumstances, appellant’s waiver of Miranda rights and subsequent confessions were knowingly, intelligently, and voluntarily made. Appellant argues that there was no evidence presented regarding appellant’s age, experience, or comprehension and that the purported opportunity to consult with an interested adult was inadequate; and therefore, the suppression court erred in finding that the confessions were admissible. We cannot agree.
In Commonwealth v. Williams, 504 Pa. 511, 475 A.2d 1283 (1984), our Supreme Court held:
The requirements of due process are satisfied, and the protection against the use of involuntary confessions which law and reason demand is met by application of the totality of circumstances analysis to all questions involving the waiver of rights and the voluntariness of confessions made by juveniles. All of the attending facts and circumstances must be considered and weighed in determining whether a juvenile’s confession was knowingly and freely given. Among those factors are the juvenile’s youth, experience, comprehension, and the presence or absence of an interested adult.
475 A.2d at 1288.2 In the instant case, the trial court applied the totality of circumstances test to the evidence presented and concluded that appellant’s waiver of his Miranda rights and his detailed confessions were knowing*357ly, intelligently, and voluntarily made. Suppression Court Opinion 9/30/86 at 15-24.
Our scope of review of trial court decisions regarding the decision of a trial court on suppression issues is limited primarily to questions of law; we are bound by the trial court’s findings of fact if those findings are supported by the record. In determining whether the findings of fact are supported by the record, we are to consider only the evidence of the appellee and so much of the evidence of the appellant as remains uncontradicted. It is for the suppression court as the trier of fact, rather than the reviewing court, to determine credibility. Commonwealth v. White, 358 Pa.Super. 120, 123, 516 A.2d 1211, 1212 (1986). The suppression court found that the Commonwealth had met its burden to establish by a preponderance of the evidence that appellant’s confessions were the product of a knowing, intelligent and voluntary waiver of appellant’s Miranda rights. We find no basis to disturb this determination.
The record discloses that appellant was physically present at the suppression hearing (N.T. 3/20/86 at 82, 111); he was described by a witness as being in his teens (N.T. 3/20/86 at 20); and appellant’s age, 16, was indicated on several of the forms admitted as exhibits in the suppression hearing. {See Commonwealth Exhibits Nos. 1-3; Defense Exhibit No. 1). There was ample evidence presented to permit consideration of appellant’s age.
The record discloses that appellant, sometimes alone and sometimes with others, burglarized numerous homes over a period of several months (N.T. 3/20/86 at 40, passim; Commonweatlh Exhibits Nos. 1-3); appellant was previously known to the police, the police had his name and his *358photograph in the police car at the time of his arrest (N.T. 3/20/86 at 33); numerous (albeit vague) references to prior and contemporaneous criminal acts by appellant were made throughout the hearing (see e.g. N.T. 3/20/86 at 40, 145-146); appellant attempted to give the police a false name (N.T. 3/20/86 at 33), falsely gave his friend’s address as his home (N.T. 3/20/86 at 53, 145), and falsely stated that Mrs. Figueroa was his mom, then aunt (N.T. 3/20/86 at 37-38, 50, 56-7, 141, 147). Mrs. Figueroa explained that appellant was an “associate” of her son; appellant slept and ate at her house sometimes; she knew that appellant had identified her home as his residence and her as his aunt; and, she felt he was giving her address so that the police would not find out he was not where he was supposed to be. (N.T. 3/20/86 at 152). The record clearly supports the trial court’s conclusion that appellant’s conduct exhibited criminal sophistication, and thus provided an ample basis for evaluating appellant’s “experience.” See Suppression Court Opinion 9/30/86 at 18-19.
The record further discloses that appellant could read and write (N.T. 3/20/86 at 96, 117-118); in two of appellant’s confessions appellant specifically stated that he could read and write. (See Commonwealth Exhibit No. 1 at 3; Commonwealth Exhibit No. 2 at 3). He had sufficient perception, memory, and intellect to recall and describe to the officers details of numerous crimes and to direct them to the locations where they occurred. (N.T. 3/20/86 at 40, passim; Commonwealth Exhibits Nos. 1-3). Appellant was given his Miranda rights in simple, easy to understand language several times and each time indicated his willingness to waive his rights and to make statements. (Commonwealth Exhibits Nos. 1-3). We find there was a sufficient basis for the trial court to evaluate appellant’s ability to comprehend his rights and his waiver of those rights. With regard to the first three prongs of the four prong Williams test, we find the absence of litany responses to a colloquy regarding appellant’s age, experience, and comprehension did not impede consideration of those factors by the suppression court in the instant case.
*359Finally, we note that it was for the trial court to resolve the conflict in the evidence with respect to whether Mrs. Figueroa informed police that she was not appellant’s aunt and guardian and whether she authorized questioning after having been informed of appellant’s Miranda rights. The trial court was entitled to reject Mrs. Figueroa’s version of the facts in favor of the police officers’ testimony. (Compare, N.T. 3/20/86 at 37-38, and N.T. 3/20/86 at 141-43). Therefore, for the purpose of this appeal, we must accept that: the police contacted an individual who both the appellant and the individual identified as an interested adult; the individual was informed of appellant’s Miranda rights; and the individual authorized the police to question appellant. Suppression Court Opinion 9/30/86 at 21-24. While the fact that appellant did not actually speak to the person he identified as an interested adult is a factor which weighs against admissibility, we note that the suppression court found as fact that appellant had the “opportunity” to speak to Mrs. Figueroa, but that he declined it. Suppression Court Opinion at 23-24; {see also N.T. 3/20/86 at 121). We find the trial court’s conclusion that appellant declined his opportunity to speak to an interested adult to be a reasonable inference based upon the testimony presented.
We find no error of law in the trial court’s conclusion that under the totality of circumstances test announced in Commonwealth v. Williams, supra, the detailed confessions made by appellant were admissible. We note that appellant specifically stated in his confessions that he was not illiterate, intoxicated, under the influence of drugs, promised special treatment, or in any way coerced by the police. (Commonwealth Exhibits Nos. 1-3). No evidence was produced to disprove or to call those statements into question. Appellant’s fourth and final contention is without merit.
CONCLUSION
Based upon the foregoing, the order is affirmed.
HOFFMAN, J., files a dissenting opinion.

. Appellant also argued in the trial court that his original detention and arrest were illegal; he has not raised this contention on appeal.


. Williams expressly overruled Commonwealth v. Christmas, 502 Pa. 218, 465 A.2d 989 (1983) (recognizing a rebuttable presumption that a juvenile was incompetent to effect a valid waiver without having the opportunity to consult with an interested adult), which had overruled Commonwealth v. McCutchen, 463 Pa. 90, 343 A.2d 669 (1975) (announcing per se rule requiring that juvenile have an opportunity to *357consult with an interested adult before waiving Miranda rights). See Comment, Now My Son, You Are a Man: The Judicial Response to Uncounseled Waivers of Miranda Rights By Juveniles in Pennsylvania, 92 Dickinson L.Rev. 153, 156-166 (1987) (same); Comment, Around and Around on Pennsylvania’s Juvenile Confession Carousel: This Time Police Get the Brass Ring, 30 Vill.L.R. 1235, 1254-64 (1985) (tracing development of Pennsylvania juvenile confession law); Note, Prosecution May Show By a Totality of the Circumstances That a Juvenile Defendant Effectively Waived His or Her Miranda Rights, 58 Temple L.Q. 399, 399-407 (1985) (same).